Citation Nr: 1529063	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  15-09 097	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in an August 1984 Board decision that denied an increased disability evaluation for residuals of right shoulder gunshot wound.

2.  Whether clear and unmistakable error (CUE) was committed in an August 1984 Board decision that denied an increased disability evaluation for diminished sensation of the right lower extremity.


REPRESENTATION

Moving party represented by:  Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The moving party, the Veteran, had active service from July 1966 to March 1968.

This matter comes before the Board from an October 2014 motion by the Veteran requesting revision of an August 1984 Board decision on the basis of CUE.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The August 1984 Board decision, which denied an increased disability evaluation for residuals of right shoulder gunshot wound, did not consider the correct law as it then existed; such error would undebatably have led to a different result if such error were corrected.

2.  The August 1984 Board decision, which denied an increased disability evaluation for diminished sensation of the right lower extremity, did not consider the correct law as it then existed; such error would undebatably have led to a different result if such error were corrected.


CONCLUSIONS OF LAW

1.  The August 1984 Board decision, which denied an increased disability evaluation for residuals of right shoulder gunshot wound, was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (2014); 38 C.F.R. § 3.105(a) (2014).

2.  The August 1984 Board decision, which denied an increased disability evaluation for diminished sensation of the right lower extremity, was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the Board erred in its 1984 decision by erroneously framing the issues before it as claims for increased ratings for his right shoulder and right lower extremity conditions, rather than the propriety of the reduction of his ratings in a June 1979 rating decision.  The Veteran further contends that, at the time of the June 1979 rating decision, his right shoulder and right lower extremity conditions had remained consistent in severity, and that there had been no improvement.  Consequently, the Veteran argues that the Board failed to apply 38 C.F.R. § 3.344 (1979) in deciding his claims, which would have shown that his conditions did not improve and the reduction was therefore improper.

A Board decision that has become final may be reversed or revised if it contains CUE. See 38 U.S.C. § 7111(a) (2014).  CUE is "a very specific and rare kind of error ... that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2014).  To establish CUE, a claimant must show that: (1) either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) an error occurred based on the record and the law that existed at the time the decision was made, and (3) had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet.App. 109, 112 (1999).

The Board finds that it erred in its August 1984 decision by failing to consider whether the Veteran's right shoulder and right lower extremity conditions were properly reduced in the 1979 rating decision.  In the letter notifying the Veteran of the reduction in his disability ratings, the Veteran was also informed that he could submit additional evidence showing that the reduction should not be made.  Subsequent statements from the Veteran unquestionably show that he disagreed with the reduction and felt that his condition had not changed.  Veteran statement dated June 13, 1979; January 1980 Regional Office hearing.  Furthermore, the Board acknowledged in its August 1984 decision that the Veteran was contesting the reduction in his disability ratings.  Accordingly, the Board finds that the issues before the Board in the 1984 appeal were whether his right shoulder and right lower extremity conditions were properly reduced.

Despite the Board's acknowledgment that the Veteran was disputing the reduction in his disability ratings, the Board considered the Veteran's claims as ones for increased ratings.  Due to the mischaracterization of the issues before it, the Board consequently failed to consider the appropriate provisions of 38 U.S.C.A. § 1155 (1984) and 38 C.F.R. § 3.344 in adjudicating the Veteran's claims.  

At the time of the 1984 Board decision, as now, the relevant portion of § 3.344, which addresses disability ratings that had been in effect for five years or more, stated that even where material improvement in the condition is clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 U.S.C.A. § 1155 similarly stated that reduction in a disability rating is prohibited unless an improvement is shown.  For the following reasons, in the Veteran's case, the Board's failure to apply 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.344(a) at all manifestly changed the outcome of the decision.

The evidence of record upon which the Board rendered its decision consisted of the Veteran's service treatment records, statements and hearing testimony by the Veteran, statements submitted by his wife, and VA examinations conducted in May 1968, March 1970, March 1973, May 1976, April 1979, February 1980, and September 1983.  The record also contained a Navy Physical Review Council report dated in January 1970, and a Head Injury Study conducted by Walter Reed in December 1983.

The record shows that the Veteran's right shoulder condition was manifested by numbness, weakness and decreased sensation during the entire time period on appeal.  Beginning in March 1973, the Veteran reported having difficulty with abduction of the right shoulder above a right angle.  Deep tendon reflexes were noted to be abnormal - first noted to be slightly more active on the right than on the left in the May 1968 VA examination, then slow during the March 1970 VA examination, and then unable to be elicited during the April 1979 examination.  Grip strength testing was documented as 80 pounds in May 1968, 100 in March 1970, and 35 in May 1976, between 37 and 106 in April 1979, and 120 in September 1983.  The Veteran began reporting pain in the gunshot wound scar in September 1983.   

As to the Veteran's right lower extremity, his condition was also manifested by numbness, weakness, and decreased sensation during the entire time period on appeal.  Strength in the right lower extremity was consistently noted to be approximately 50 to 70 percent normal.  Deep tendon reflexes were consistently more active on the right than on the left.  But see April 1979 VA examination (noting that deep tendon reflexes were normal).  Right ankle clonus was consistently documented.  The Veteran also consistently demonstrating swaying and a tendency to fall during the Romberg test.  The Veteran also began showing an abnormal Babinski response at the February 1980 VA examination.  Atrophy of the right calf muscle was documented during the September 1983 examination.

The Veteran was also consistently documented to walk with a limp throughout the evidence of record at the time of the Board's 1984 decision.  He was measured to have a 20 degree foot drop at the May 1968 VA examination, and 40 degrees at the March 1970 VA examination.  In March 1973, the VA examiner noted that the Veteran did not seem to have a right foot drop, but rather a weakened toeing in of the right foot.  The April 1979 examiner noted that a partial right foot drop was not seen during examination.  However, subsequent examinations documented that the Veteran continued to walk with a limp with his right foot dragging along the ground, and VA examiners noted marked callus formation on the right great toe and that the right shoe was worn down more than the left, due to right foot drop.  See February 1980 VA examination; September 1983 VA examination.  

As discussed above, in rendering a decision as to whether the Veteran's right shoulder and right lower extremity conditions were properly reduced, the Board was required to consider whether the evidence made it reasonably certain that the improvement was maintained under the ordinary conditions of life.

The evidence before the Board in 1984 showed that the Veteran's right shoulder condition was manifested by numbness, weakness, and decreased sensation during the entire time period on appeal.  There appears to be no improvement in the Veteran's condition during that period.  To the contrary, grip strength during the April 1979 VA examination was less than what was shown during examinations upon which the 40 percent disability rating was granted, and subsequent grip strength testing was consistent with that shown prior to the decrease in the disability rating.  Rather, the decrease in the rating for the right shoulder condition appears to be solely due to a change in the diagnostic code used to rate that condition.  Prior to the June 1979 rating decision, the Veteran received a 40 percent rating under Diagnostic Code 8045-8513.  Under Diagnostic Code 8513, a 40 percent rating was provided for "moderate" paralysis of the radicular group.  In the June 1979 rating decision, the RO continued to find that the Veteran had "moderate" impairment of his right shoulder.  However, the RO rated the Veteran under Diagnostic Code 5303, which provides only a 20 percent rating for "moderate" impairment.  The RO and Board's continuous finding of "moderate" impairment supports the conclusion that there was no material improvement in the Veteran's right shoulder disability.

As to the Veteran's lower extremity condition, the Board also finds that there was no evidence of improvement.  Similar to the right shoulder condition, the right lower extremity condition was manifested by numbness, weakness, and decreased sensation during the entire period on appeal.  The RO appears to have based the reduction for this condition on the absence of a foot drop during the April 1979 VA examination.  However, the Veteran was documented to walk with his right foot dragging on the ground at the February 1980 and September 1983 VA examination.  VA examiners also noted marked callus formation on the right great toe and greater right shoe wear than on the left.  The subsequent evidence of a right foot drop undebatably shows that, even if the lack of foot drop in April 1979 could be considered improvement, the Veteran's condition did sustain improvement such that reduction in his rating was proper.

In sum, the Board erred in its August 1984 decision by failing to recognize the Veteran's claims as an appeal of the reduction of his ratings, and therefore failing to observe applicable law and regulation.  Application of 38 C.F.R. § 3.344 to the facts of the case in August 1984 would have manifestly changed the outcome of the decision, since the evidence of record at that time did not show improvement, and the reductions were therefore improper.

Because the August 1984 Board decision was clearly and unmistakably erroneous, which affected the outcome of the decision, the August 1984 Board decision is void ab initio and must be set aside as not in accordance with the law.  See Brown v. Brown, 5 Vet. App. 413, 422 (1993).


ORDER

The reduction of the rating for residuals of right shoulder gunshot wound, from 40 percent to 20 percent, effective September 1, 1979, was improper; the 40 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.

The reduction of the rating for diminished sensation of the right lower extremity, from 40 percent to 20 percent, effective September 1, 1979, was improper; the 40 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.




                       ____________________________________________
	R. FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



